Exhibit 10.37

 

EXECUTION COPY

 

THIRD AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of December 2,
2004 (this “Amendment”) is entered into among AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, a Delaware corporation (in such capacity, the “Seller”),
AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation, as the initial
Servicer (in such capacity, the “Servicer”), the VARIOUS PURCHASER GROUPS FROM
TIME TO TIME PARTY THERETO, and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as administrator for each of the Purchaser Groups party
thereto (together with its successors and assigns in such capacity, the
“Administrator”).

 

RECITALS

 

A. The Seller, Servicer, the various Purchaser Groups from time to time party
thereto and the Administrator have entered into that certain Receivables
Purchase Agreement, dated as of July 10, 2003 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).

 

B. Calyon New York Branch (“Calyon”), Atlantic Asset Securitization Corp.
(“Atlantic”) and Transamerica Occidental Life Insurance Company (“Transamerica”,
and together with Calyon and Atlantic, the “Exiting Parties”) wish to cease to
be parties to the Agreement.

 

C. The parties to the Agreement desire to enter into this Amendment to amend the
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.

 

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

 

2.1 The first sentence of Section 1.3 of the Agreement is hereby amended and
restated in its entirety as follows:

 

Seller shall provide the Administrator and each Purchaser Agent with prior
written irrevocable notice in the form set forth as Exhibit XV hereto (a
“Reduction Notice”) of any proposed reduction of Aggregate Invested Amount at
least one Business Day prior to any such proposed reduction.

 

2.2 Clause (u) of Section 7.3 of the Agreement is hereby amended and restated in
its entirety as follows:



--------------------------------------------------------------------------------

(u) Financial Statements. In the event that (i) the balance sheet and/or the
statements of income and cash flow (as described in Section 5.3(k)) of
AmerisourceBergen and its Consolidated Subsidiaries are no longer publicly
available and (ii) the Credit Agreement has been terminated, AmerisourceBergen
shall, within 90 or 120 days of the end of the applicable quarter or Fiscal
Year, respectively, provide copies of such balance sheet and/or statements of
income and cash flow to the Administrator (which shall promptly forward a copy
to each Purchaser Agent).

 

2.3 Clause (o) of Section 9.1 of the Agreement is hereby amended and restated in
its entirety as follows:

 

(o) AmerisourceBergen shall default or fail in the performance or observance of
any of the covenants set forth in Sections 6.11 or 6.12 of the Credit Agreement
as in effect on the date hereof (without giving effect to any amendment, waiver,
termination, supplement or other modification thereof unless consented to by the
Required Purchaser Agents; or

 

2.4 Clause (s) of Section 9.1 of the Agreement is hereby amended and restated in
its entirety as follows:

 

(s) (i) definition of “Excluded Subsidiary” (clause (c) thereof), “Loan
Parties,” “Securitization,” “Securitization Entity,” or “Subsidiary Loan Party”
contained in the Credit Agreement is amended, modified or waived without the
prior written consent of the Administrator and the Required Purchaser Agents;
(ii) Section 6.01(b), 6.02(e), 6.04(g), 6.05(b), 6.05(c), 6.07(a)(i),
6.07(b)(ii), 6.08(b), 6.08(c), 6.08(d) or 6.09 (clause (i) of the first proviso
thereto) of the Credit Agreement is amended, modified or waived without the
prior written consent of the Administrator and the Required Purchaser Agents; or
(iii) any other provision of (including by the addition of a provision) the
Credit Agreement is amended, modified or waived without the prior written
consent of the Administrator and the Required Purchaser Agents in any way which
could materially and adversely impair the interests of the Administrator, any
Purchaser Agent or any Purchaser in the Receivables, Related Security or
Collections or could result in the creation of a Lien thereof; or

 

2.5 The Scheduled Facility Termination Dates with respect to the Commitment of
Bank of America, National Association, as set forth on Fleet Securities, Inc.’s
signature page to the Agreement, are hereby amended by (i) deleting the date
“July 6, 2006” therein and substituting the date “November 29, 2007” therefor
and (ii) deleting the date “July 7, 2005” therein and substituting the date
“December 1, 2005” therefor.

 

2.6 The Commitment and Scheduled Facility Termination Dates with respect to the
Commitment of The Bank of Nova Scotia, as set forth on its signature page to the

 

2



--------------------------------------------------------------------------------

Agreement, are hereby amended and restated in their entirety as set forth on The
Bank of Nova Scotia’s signature page hereto.

 

2.7 The Commitment and Scheduled Facility Termination Dates with respect to the
Commitment of Wachovia Bank, National Association, as set forth on its signature
page to the Agreement, are hereby amended and restated in their entirety as set
forth on the Administrator’s signature page hereto.

 

2.8 The Commitment and Scheduled Facility Termination Dates with respect to the
Commitment of PNC Bank, National Association, as set forth on its signature page
to the Agreement, are hereby amended and restated in their entirety as set forth
on PNC Bank, National Association’s signature page hereto.

 

2.9 Exhibit I to the Agreement is hereby amended by adding the following
definitions where alphabetically appropriate:

 

“Government Receivable Excess” means, the amount by which the aggregate
Outstanding Balance of all Government Receivables exceeds an amount equal to
5.0% of the Outstanding Balance of all Eligible Receivables.

 

“Invoice Payment Terms” means, with respect to any Receivable, the number of
days following the date of the related original invoice by which such Receivable
is required to be paid in full, as set forth in such original invoice.

 

“Walgreen Extended Term Receivables” has the meaning set forth in clause (q) of
the definition of Eligible Receivable.

 

2.10 The definition of “Credit Agreement” as set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:

 

“Credit Agreement” shall mean the Credit Agreement dated as of December 2, 2004,
among AmerisourceBergen, the lenders named therein and JPMorgan Chase Bank,
N.A., as administrative agent, as the same may from time to time be amended,
supplemented or otherwise modified.

 

2.11 Clause (q) of the definition of “Eligible Receivable” as set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:

 

(q) which by its terms has Invoice Payment Terms of up to 30 days; provided,
that Receivables due from Walgreen Co. may have Invoice Payment Terms of up to
34 days (“Walgreen Extended Term Receivables”); provided, further, that an
amount not to exceed 5% of aggregate of all outstanding Receivables, excluding
Walgreen Extended Term Receivables, may have Invoice Payment Terms of between 31
and 60 days; and provided, further, that an amount not to exceed 5% of

 

3



--------------------------------------------------------------------------------

aggregate of all outstanding Receivables may have Invoice Payment Terms of
between 61 and 90 days;

 

2.12 Clause (w) of the definition of “Eligible Receivable” as set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:

 

(w) [Reserved.]

 

2.13 The definition of “Net Pool Balance” as set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:

 

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor, (ii) the
Rebate Reserve and (iii) the Government Receivable Excess.

 

2.14 The last sentence in the definition of “Obligor Concentration Limit” as set
forth in Exhibit I to the Agreement is hereby amended and restated in its
entirety as follows:

 

As of December 2, 2004, Longs Drug Stores Corporation and Medco Health
Solutions, Inc. shall have a Special Concentration Limit of 8.0%, and 5.75%,
respectively.

 

2.15 The definition of “Pledge Agreement” as set forth in Exhibit I to the
Agreement is hereby deleted in its entirety.

 

2.16 The definition of “Required Reserve Factor Floor” as set forth in Exhibit I
to the Agreement is hereby amended by replacing the reference to “20.75%”
therein with “18.75%”.

 

2.17 The definition of “Security Agreement” as set forth in Exhibit I to the
Agreement is hereby deleted in its entirety.

 

2.18 The definition of “Settlement Reporting Date” as set forth in Exhibit I to
the Agreement is hereby amended and restated in its entirety as follows:

 

“Settlement Reporting Date” means the 25th day of each month immediately
following the Cut-Off Date (or if any such day is not a Business Day, the next
succeeding Business Day thereafter) or such other days of any month as
Administrator or any Purchaser Agent may request in connection with Section 8.5.

 

3. Exiting Parties. Each of the parties hereto acknowledges and agrees that upon
the effectiveness of this Amendment, Calyon shall cease to be a Purchaser Agent
and Related Committed Purchaser for Atlantic, Transamerica shall cease to be a
Related Committed

 

4



--------------------------------------------------------------------------------

Purchaser for Atlantic and Atlantic shall cease to be a Conduit Purchaser under
the Agreement. Each of the Exiting Parties shall have no further rights or
obligations under the Agreement or any other Transaction Documents (other than
any rights or obligations that specifically survive termination of the Agreement
or any other Transaction Documents, pursuant to its terms and that are the
result of actions or otherwise that occurred prior to the date hereof).

 

4. Representations and Warranties. Each of the Seller and Servicer hereby
represents and warrants to each Purchaser Group and the Administrator as
follows:

 

(a) Representations and Warranties. The representations and warranties of such
Person contained in Article V of the Agreement are true and correct as of the
date hereof (unless stated to relate solely to an earlier date, in which case
such representations or warranties were true and correct as of such earlier
date).

 

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with its terms.

 

(c) No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Amortization Event or Unmatured
Amortization Event exists or shall exist.

 

5. Effect of Amendment. This Amendment shall become effective upon the execution
of such Amendment by all of the parties hereto. Except as expressly amended and
modified by this Amendment, all provisions of the Agreement shall remain in full
force and effect. After this Amendment becomes effective, all references in each
of the Agreements to “this Agreement”, “hereof”, “herein”, or words of similar
effect referring to such Agreement shall be deemed to be references to the
Agreement, as amended by this Amendment. This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Agreement
(or any related document or agreement) other than as set forth herein.

 

6. Effectiveness. This Amendment shall become effective on the date hereof upon
(i) receipt by the Administrator of this Amendment executed by each of the other
parties hereto (including facsimile signature pages), or other evidence
satisfactory to the Administrator of the execution and delivery of this
Amendment by such other parties, (ii) satisfaction of the Rating Agency
Condition, (iii) receipt by each Purchaser Agent of the amendment fee set forth
in its respective fee letter, dated as of the date hereof, among the Seller, the
Servicer and such Purchaser Agent and (iv) receipt by each of the Exiting
Parties from the Seller of all fees and other amounts owed to such Person
pursuant to the Agreement and the other Transaction Documents as such amounts
are set forth on Schedule I hereto.

 

5



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to any otherwise
applicable principles of conflicts of law.

 

9. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, or the Agreements or any provision hereof or thereof.

 

[signature pages begin on next page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, as Seller By:    

Name:

   

Title:

    AMERISOURCEBERGEN DRUG
CORPORATION, as initial Servicer By:    

Name:

   

Title:

   

 

     S-1    Third Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

BLUE RIDGE ASSET FUNDING
CORPORATION, as a Conduit Purchaser BY:  

WACHOVIA CAPITAL MARKETS, LLC,

its attorney-in-fact

By:

   

Name:

   

Title:

    WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrator and as Purchaser
Agent and Related Committed Purchaser for Blue
Ridge Asset Funding Corporation

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

Commitment: $325,000,000

Scheduled Facility Termination Date: December 1, 2005 with respect to
$75,000,000 of the Commitment and November 29, 2007 with respect to the
remaining $250,000,000 of the Commitment.

 

     S-2    Third Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

YC SUSI TRUST, as a Conduit Purchaser

By:   Bank of America, National Association, as
administrative trustee

By:

   

Name:

   

Title:

    BANK OF AMERICA, NATIONAL
ASSOCIATION, as a Related Committed Purchaser
for YC SUSI Trust

By:

   

Name:

   

Title:

   

 

     S-3    Third Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING CORP., as a
Conduit Purchaser

By:

   

Name:

   

Title:

    THE BANK OF NOVA SCOTIA, as Purchaser Agent and Related Committed Purchaser
for Liberty Street Funding Corp.

By:

   

Name:

   

Title:

    Commitment: $325,000,000 Scheduled Facility Termination Date: December 1,
2005 with respect to $75,000,000 of the Commitment and November 29, 2007 with
respect to the remaining $250,000,000 of the Commitment.

 

     S-4    Third Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

MARKET STREET FUNDING CORPORATION, as a Conduit Purchaser

By:

   

Name:

   

Title:

    PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent and Related Committed
Purchaser for Market Street Funding Corporation

By:

   

Name:

   

Title:

    Commitment: $150,000,000 Scheduled Facility Termination Date: December 1,
2005 with respect to $75,000,000 of the Commitment and November 29, 2007 with
respect to the remaining $75,000,000 of the Commitment.

 

     S-5    Third Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY, as a
Related
Committed Purchaser

By:

   

Name:

   

Title:

   

 

     S-6    Third Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: ATLANTIC ASSET SECURITIZATION CORP.,
as a Conduit Purchaser BY: CALYON NEW YORK BRANCH, its attorney-in-fact

By:

   

Name:

   

Title:

    CALYON NEW YORK BRANCH (AS SUCCESSOR TO CREDIT LYONNAIS, NEW YORK BRANCH),
as Purchaser Agent and Related Committed Purchaser for Atlantic Asset
Securitization Corp.

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

     S-7    Third Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

SCHEDULE I

 

PERSON

--------------------------------------------------------------------------------

   AMOUNT


--------------------------------------------------------------------------------

Calyon New York Branch and Atlantic Asset Securitization Corp.

   $ 43,916.67

 

     Sch-I    Third Amendment to Receivables Purchase           Agreement (ARFC)